Citation Nr: 1455342	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-29 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a right foot disorder, claimed as pes planus, and if so, whether service connection is warranted.
 
2. Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a left foot disorder, claimed as pes planus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

The Veteran appealed to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In its October 2011 rating decision, the RO reopened and denied the claims of entitlement to service connection for right and left foot conditions.  Despite this, the Board continues to characterize these claims as ones to reopen.  Whether new and material evidence has been received to reopen a claim is a legal issue the Board is required to address even when the RO reopens a claim and denies it on its merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The record was held open for 60 days in order to allow the Veteran time to submit additional evidence; however, she and her representative did not submit any additional evidence.

The reopened claims of entitlement to service connection for right and left foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed December 1989 rating decision, the RO denied the claim of entitlement to service connection for a bilateral foot disability. 

2.  The additional evidence received since that last final decision relates to an unestablished fact necessary to substantiate the service connection claims for right and left foot disorders.


CONCLUSIONS OF LAW
 
1. The RO's December 1989 rating decision denying the Veteran's claim of entitlement to service connection for a bilateral foot disability is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2014).

2.  New and material evidence has been received since that decision to reopen the service connection claims for right and left foot disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Board notes that the Veteran has been provided all required notice, to include pertaining to the disability rating and effective date elements of her claim.  In addition, the Board has determined that evidence currently of record is sufficient to reopen the Veteran's claims of entitlement to service connection for left and right foot disabilities.  Because the Veteran's claims are being granted to the extent that they are reopened, any deficiencies with regard to VCAA are harmless and nonprejudicial.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326(a) (2014); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  New and Material Evidence

Service connection for diabetes was denied on the merits in a December 1989 rating decision.  The Veteran was notified of this decision and his appellate rights in a June 1990 letter, in accordance with 38 C.F.R. § 19.25 (2014).  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and time limits for initiating and perfecting an appeal).  Moreover, new and material evidence was not received within one year of the December 1989 rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, this rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(a); 20.1103 (2014).


Here, new and material evidence has been received in the form of records of private chiropractic and podiatric treatment dated from April 1998 to May 2011 reflecting a diagnosis of bilateral pes planus, right foot Morton's neuroma, and right foot plantar fasciitis.  See, e.g., April 1998 Chiropractic Physical Examination Report from Dr. S.G. (diagnosing bilateral flat feet and noting complaints of foot and heel pain); August 2009 Podiatry Treatment Note from Dr. T.J.B. (reflecting treatment for right foot plantar fasciitis and heel spur syndrome); April 2010 Podiatry Treatment Note from Dr. T.J.B (reflecting treatment for right foot neuroma of the third interspace). At the time of the December 1989 rating decision, the evidence of record did not reflect that the Veteran had been diagnosed with a disorder of either foot.  This evidence thus relates to an unestablished fact necessary to reopen the claims, and raises a reasonable possibility of establishing entitlement to service connection for a foot disorder.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  

Accordingly, new and material evidence has been received to reopen the claims of service connection for right and left foot disabilities; the appeal is granted to this extent only.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right foot disorder is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for a left foot disorder is reopened.



REMAND

Unfortunately, the Board must remand the now reopened claims for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration.

The Veteran has not been provided with a VA examination to determine the nature of her claimed right and left foot disorders, and whether they are related to service.  As she has presented evidence of persistent symptoms of right and left foot disability, and as the record demonstrates bilateral foot symptomatology during her active service, an examination should be conducted to determine the nature of any and all currently diagnosed disorders affecting her feet and whether any identified condition was incurred in or is otherwise related to her active service.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Moreover, the Veteran testified during her May 2014 Board hearing that there are additional private treatment records pertinent to her claims that have not yet been associated with the claims file, including specifically records of private chiropractic treatment.  As noted, following the hearing, the record was held open for an additional 60 days so that she could submit these records, but no such records were submitted.  Despite this, because the claim is being remanded, and because VA is on notice that there are additional records that may be relevant to the Veteran's claim, on remand the Veteran should again be afforded the opportunity to provide the records herself or to provide the necessary release forms so that these additional records can be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information regarding any outstanding private treatment records, including chiropractic treatment of her feet referenced during her May 2014 Board hearing.  Provide her VA Forms 21-4142, Authorization and Consent to Release Information to the VA, and request that she identify any outstanding relevant private treatment records.  Advise the Veteran that she may submit such records if she so chooses.  Obtain any identified and authorized private treatment records.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2.  After the above development has been completed, schedule the Veteran for a VA foot examination.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examination should include any necessary diagnostic testing or evaluation.  All current disorders affecting her feet should be identified on examination.

As to each disorder identified on examination or diagnosed during the pendency of this claim (i.e. Morten's neuroma, plantar fasciitis, and heel spur), the VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disorder of the right and/or left foot had its clinical onset during active service or is related to any in-service disease, event, or injury.

In rendering these opinions, the examiner must consider and address, where necessary, the following:

*  Service treatment records, including specifically podiatry clinic records dated in January and March 1981 reflecting that the Veteran was provided orthotics, and March 1983 separation examination and report of medical history reflecting no complaints of any foot pathology and finding the feet to be normal on clinical evaluation;

*  June 1989 VA examination report reflecting no reported foot pain and noting that "both feet appear normal, no deformity";

*  April 1998 Chiropractic Physical Examination Report from Dr. S.G. diagnosing bilateral flat feet and noting complaints of foot and heel pain;

*  Treatment Notes from Dr. J.P. dated from February 1995 to May 2011 reflecting a longstanding history of foot pain and the use of orthotics, and diagnosing right foot plantar fasciitis, Morton's neuroma, and heel spur syndrome; 

*  Podiatry Treatment Notes from Dr. T.J.B. dated from June 2009 to April 2010 reflecting diagnosis of and treatment for right foot plantar fasciitis and neuroma of the third interspace;

*  The Veteran's October 2012 statement describing her long history of foot problems first arising during her active service for which she was prescribed orthotic inserts that she continued to wear for many years following service, and detailing her assertions regarding the relationship between her in-service foot complaints and her current bilateral foot pathology;

*  The Veteran's May 2014 Board Hearing Testimony detailing her in-service foot problems and her continued foot symptomatology since that time.  

For the purpose of rendering these opinions, the examiner should accept as true the Veteran's testimony concerning the in-service origin of her bilateral foot pathology and that she has had continuing symptoms since that time.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If it is deficient in this regard, return the case to the examiner for further review and discussion. 

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims for service connection for neck and low back disorders on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


